Citation Nr: 0608778	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected low back disability with degenerative disc 
disease L3-S1, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney-At-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1997.  This matter came to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an August 2002 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an April 2004 Order, the 
Court vacated the Board's August 2002, decision and remanded 
the matter to the Board for further action.  In June 2004, 
this matter was remanded by the Board for further 
development.  The veteran testified at a video conference 
hearing before the Board in December 2005.  

For reasons discussed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Pursuant to a June 2004 Board Remand, the veteran was 
afforded a VA examination in August 2004 to assess the 
current severity of his lumbar spine disability.  
Subsequently, the veteran testified in December 2005, with 
regard to symptomatology exhibited, and incapacitating 
episodes sustained as a result of his lumbar spine 
disability.  Additionally, the record reflects that in 
January 2006, the veteran underwent a L4-5 laminectomy and 
facetectomy with posterior lumbar interbody arthrodesis with 
Jaguar carbon fiber cages and bone morphogenic protein, 
posterolateral fusion with 3D TSRH instrumentation.  The 
veteran's representative has duly obtained and submitted 
copies of pertinent medical records documenting the surgical 
procedure along with a February 2005 post-surgery follow-up 
examination report.  Preliminary RO review of this new 
evidence has been waived by the veteran.  

However, despite diligent attempts by the veteran's 
representative in submitting recent evidence, after reviewing 
the record the Board unfortunately finds that appellate 
review must be further delayed for a VA comprehensive 
examination to ascertain the severity of the service-
connected disability after the January 2006 surgery.  The 
February 2005 follow-up examination report does not document 
sufficient findings which allow for application of the rating 
criteria.  The record as it stands simply does not allow for 
informed appellate review of the current severity of the 
veteran's disability.  

The Board also directs the RO's attention to the veteran's 
February 2006 claim for a temporary total disability rating 
for a period of convalescence, pursuant to 38 C.F.R. § 4.30, 
based on the January 2006 lumbar spine surgery.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Although the present appeal involves an increased rating 
issue, VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating claim, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Since the appeal is being remanded for a VA 
examination, it is appropriate to also direct that the RO 
furnish proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  

3.  The RO should adjudicate the 
veteran's claim of entitlement to a 
temporary total disability rating for a 
period of convalescence, pursuant to 
38 C.F.R. § 4.30, as a result of his 
January 2006 lumbar spine surgery.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The RO should consider both 
old and new rating criteria as 
applicable.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


